 



EXHIBIT 10.3
 
 
 
 
 
 
REGISTRATION RIGHTS AGREEMENT
Between
HARRIS CORPORATION
and
HARRIS STRATEX NETWORKS, INC.
Dated: January 26, 2007
 
 
 
 
 
 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of January 26,
2007, between HARRIS CORPORATION, a Delaware corporation (“Harris”), and HARRIS
STRATEX NETWORKS, INC., a Delaware corporation (the “Company”).
     WHEREAS, Harris, the Company, Stratex Networks, Inc., a Delaware
corporation (“Stratex”), and Stratex Merger Corp., a Delaware corporation and a
wholly owned subsidiary of the Company, have entered into an Amended and
Restated Formation, Contribution and Merger Agreement, dated as of December 18,
2006 as amended by that certain letter agreement, dated January 26, 2007 (the
“Formation Agreement”), among the parties thereto, pursuant to which the Company
was formed to acquire Stratex through the Merger and to receive the Contributed
Assets from Harris in the Contribution Transaction, in each case on the terms
and subject to the conditions set forth in the Formation Agreement;
     WHEREAS, in the Contribution Transaction, Harris will receive all of the
outstanding shares of Class B Common Stock of the Company;
     WHEREAS, Harris was not willing to enter into the Formation Agreement
without the undertakings of the Company contained in this Agreement and the
execution and delivery of this Agreement by the Company is a condition to
closing under Formation Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
in the Agreements the parties agree as follows:
     1. Definitions. (a) All capitalized terms used but not defined in this
Agreement shall have the meanings assigned to them in the Formation Agreement.
In addition, the following terms shall be defined as follows:
          “Affiliate” shall have the meaning assigned to such term under
Rule 405 under the Securities Act.
          “Applicable Securities” means, with respect to any Registration
Statement, the Registrable Securities identified in the Demand Notice or
Piggyback Notice relating to such Registration Statement and any Registrable
Securities which any other Holder is entitled to, and requests, be included is
such registration statement within 20 days after receiving such notice.
          “Commission” means the Securities and Exchange Commission.
          “Common Stock” means, collectively, the shares of the Class A Common
Stock and the Class B Common Stock of the Company.
          “Demand Notice” means a notice given by a Holder pursuant to
Section 2(a).

 



--------------------------------------------------------------------------------



 



          “Demand Registration” means a registration under the Securities Act of
an offer and sale of Registrable Securities effected pursuant to Section 2
hereof.
          “Demand Registration Statement” means a registration statement filed
under the Securities Act by the Company pursuant to the provisions of Section 2
hereof, including the Prospectus contained therein, any amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.
          “Effectiveness Period” means, with respect to any Registration
Statement, the period during which such Registration Statement is effective.
          “Effective Time” means, with respect to any Registration Statement,
the date on which the Commission declares such Registration Statement effective
or on which such Registration Statement otherwise becomes effective under the
Securities Act.
          “Electing Holder” means, with respect to any Registration, each Holder
that is entitled and elects to sell Registrable Securities pursuant to such
Registration and this Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Holder” means, at any time, a registered owner of any Registrable
Securities or securities convertible into, or exercisable or exchangeable for,
Registrable Securities.
          “NASD” means the National Association of Securities Dealers, Inc.
          “NASD Rules” means the Rules of the NASD, as amended from time to
time.
          “Person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Government Entity or other entity of
any kind or nature.
          “Piggyback Demand Registration” means a registration under the
Securities Act of an offer and sale of Registrable Securities effected pursuant
to Section 3 hereof.
          “Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A under the Act) included in a
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Applicable
Securities covered by a Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by

-2-



--------------------------------------------------------------------------------



 



reference in such prospectus and all documents filed after the date of such
prospectus by the Company under the Exchange Act and incorporated by reference
therein.
          “Registrable Securities” means (a) any Common Stock or other
securities acquired by Harris pursuant to any of the Agreements or otherwise
from the Company, (b) any securities issued or distributed with respect to, or
in exchange for, any such Common Stock or securities (whether directly or
indirectly or in one or a series of transactions) pursuant to any
reclassification, merger, consolidation, reorganization or other transaction or
procedure and (c) any securities issued or distributed with respect to, or in
exchange for, any securities described in clause (b) or this clause (c) (whether
directly or indirectly or in one or a series of transactions) pursuant to any
reclassification, merger, consolidation, reorganization or other transaction or
procedure, other than, in the case of each of clauses (a), (b) and (c), any such
securities that are Unrestricted Securities.
          “Registration” means a Demand Registration or Piggyback Registration.
          “Registration Expenses” means all expenses incident to the Company’s
performance of its obligations in respect of any Registration of Registrable
Securities pursuant to this Agreement, including but not limited to all
registration, filing and NASD fees, fees of any stock exchange upon which the
Registrable Securities are listed, all fees and expenses of complying with
securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the fees and disbursements of counsel
for the Company and of its independent public accountants, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the public
offering of Registrable Securities being registered and any fees and
disbursements of underwriters customarily paid by issuers; provided, however,
that notwithstanding the foregoing Registration Expenses shall not include any
fees and disbursements of counsel retained by any Holders or any transfer taxes
or underwriting discounts or commissions relating to the sale of the Registrable
Securities.
          “Registration Statement” means a registration statement filed by the
Company with the Commission under the Securities Act pursuant to the provisions
of Section 2 or Section 3 hereof, including the Prospectus contained therein,
any amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.
          “Rules and Regulations” means the published rules and regulations of
the Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.
          “Securities Act” means the Securities Act of 1933, as amended.

-3-



--------------------------------------------------------------------------------



 



          “Unrestricted Security” means any Registrable Security that (a) has
been offered and sold pursuant to a registration statement that has become
effective under the Securities Act, (b) has been transferred in compliance with
Rule 144 under the Securities Act (or any successor provision thereto) under
circumstances after which such Registrable Securities became freely transferable
without registration under the Securities Act and any legend relating to
transfer restrictions under the Securities Act has been removed or (c) is
transferable pursuant to paragraph (k) of Rule 144 (or any successor provision
thereto).
     (b) The following terms shall have the meanings set forth in the Sections
indicated:

                Defined Term     Section    
Agreement
    Preamble    
Company
    Preamble    
Demand Date
    Section 2(a)    
Demand Notice
    Section 2(a)    
Demanding Holder
    Section 2(a)    
Formation Agreement
    Recitals    
Harris
    Preamble    
Indemnified Person
    Section 6(a)    
Indemnitee
    Section 6(c)    
Indemnitor
    Section 6(c)    
Intended Offering Notice
    Section 3(a)    
Maximum Number
    Section 2(d)    
Piggyback Notice
    Section 3(a)    
Postponement Period
    Section 4(c)    
Stratex
    Recitals    
underwritten offering
    Section 2(d)    

     2. Demand Registrations. (a) Each Holder shall have the right, subject to
the terms of this Agreement, to require the Company to register for offer and
sale under the Securities Act all or a portion of the Registrable Securities
then owned by such Holder subject to the requirements and limitations in this
Section 2. In order to exercise such right, the Holder (the “Demanding Holder”)
must give written notice to the Company (a “Demand Notice”) requesting that the
Company register under the Securities Act the offer and sale of Registrable
Securities (i)

-4-



--------------------------------------------------------------------------------



 



having a market value on the date the Demand Notice is received (the “Demand
Date”) of at least $50 million based on the then prevailing market price,
(ii) representing at least 5% of the outstanding Common Stock (on a fully
diluted basis) or (iii) representing all of the Registrable Securities then held
by such Holder and its Affiliates. Upon receipt of the Demand Notice, the
Company shall (i) promptly notify the other Holders of the receipt of such
Demand Notice, (ii) prepare and file with the Commission as soon as practicable
and in no event later than 90 days after the Demand Date a Demand Registration
Statement relating to the offer and sale of the Applicable Securities on any
available form requested by the Demanding Holder (which may include a “shelf”
Registration Statement under Rule 415 promulgated under the Securities Act
solely for use in connection with delayed underwritten offerings under Rule 415
promulgated under the Securities Act) and (iii) use reasonable efforts to cause
such Demand Registration Statement to be declared effective under the Securities
Act as promptly as practicable. The Company shall use reasonable efforts to have
each Demand Registration Statement remain effective until the earlier of (i) two
years (in the case of a shelf Demand Registration Statement) or 90 days (in the
case of any other Demand Registration Statement) from the Effective Time of such
Registration Statement and (ii) such time as all of the Applicable Securities
have been disposed of by the Electing Holders.
     (b) The Company shall have the right to postpone (or, if necessary or
advisable, withdraw) the filing, or to delay the effectiveness, of a
Registration Statement or offers and sales of Applicable Securities registered
under a shelf Demand Registration Statement if the board of directors of the
Company determines in good faith that such Registration would interfere with any
pending financing, acquisition, corporate reorganization or other corporate
transaction involving the Company or any of its Subsidiaries, or would otherwise
be seriously detrimental to the Company and its Subsidiaries, taken as a whole,
and furnishes to the Electing Holders a copy of a resolution of the board of
directors of the Company setting forth such determination; provided, however,
that the Company may postpone a Demand Registration or offers and sales of
Applicable Securities under a shelf Demand Registration Statement no more than
once in any 12 month period and that no single postponement shall exceed 90 days
in the aggregate. The Company shall advise the Electing Holders of any such
determination as promptly as practicable.
     (c) Notwithstanding anything in this Section 2, the Company shall not be
obligated to take any action under this Section 2:

  (i)   with respect to more than four non-shelf Demand Registration Statements
relating to underwritten offerings which have become effective and which covered
all the Registrable Securities requesting to be included therein, or     (ii)  
with respect to more than two shelf Demand Registration Statements which have
become and remained effective as required by this Agreement.

     (d) The Company may include in any registration requested pursuant to
Section 2(a) hereof other securities for sale for its own account or for the
account of another Person, subject to the following sentence. In connection with
an underwritten offering, if the managing

-5-



--------------------------------------------------------------------------------



 



underwriter advises the Company and the Electing Holders in writing that in its
opinion the number of securities requested to be registered exceeds the maximum
number which can be sold in such offering without materially adversely affecting
the pricing, timing or likely success of the offering (with respect to any
offering, the “Maximum Number”), the Company shall include such Maximum Number
in such Registration as follows: (i) first, the Applicable Securities requested
to be registered by the Demanding Holder, (ii) second, the Applicable Securities
requested to be included by any other Electing Holders, if any, (iii) third, any
securities proposed to be included by the Company and (iv) fourth, any other
securities requested to be included in such Registration. For purposes of this
Agreement, an “underwritten offering” shall be an offering pursuant to which
securities are sold to a broker-dealer or other financial institution or group
thereof for resale by them to investors.
     (e) The Demanding Holder shall have the right to withdraw its Demand Notice
(in which case such Demand Notice shall be deemed never to have been given for
purposes of Section 2(a)) (i) at any time prior to the time the Demand
Registration Statement has been declared or becomes effective if the Demanding
Holder reimburses the Company for the reasonable out-of-pocket expenses incurred
by it prior to such withdrawal in effecting such Registration, (ii) upon the
issuance by the Commission or any court or other governmental agency or
authority of a stop order, injunction or other order which prohibits or
interferes with such Registration, (iii) if the conditions to closing specified
in the purchase agreement or underwriting agreement entered into in connection
with such registration are not satisfied other than as a result of default by
the Demanding Holder, (iv) there has been a material adverse change in market
conditions or in the Company’s business, financial condition, results of
operations or prospects since the date of such Demand Notice, or (v) if the
Company exercises any of its rights under Section 2(b) of this Agreement. If the
Holders withdraw a Demand Notice pursuant to this Section 2(e) and the Company
nevertheless decides to continue with the Registration as to securities other
than the Applicable Securities, then the Holders shall be entitled to
participate in such Registration pursuant to Section 3 hereof, but in such case
the Intended Offering Notice must be given to the Holders at least 10 business
days prior to the anticipated filing date of the Registration Statement and the
Holders shall be required to give the Piggyback Notice no later than five
business days after the Company’s delivery of such Intended Offering Notice.
     (f) If any Registration pursuant to this Section 2 shall relate to an
underwritten offering, the Demanding Holder shall select the managing
underwriter or underwriters with the consent of the Company, which consent shall
not be unreasonably withheld or delayed, and the right of any other Holder to
participate therein shall be conditioned upon such Holder’s participation in the
underwriting agreements and arrangements required by this Agreement.
     3. Piggyback Registrations. (a) If at any time the Company intends to file
on its behalf or on behalf of any holder of its securities a Registration
Statement under the Securities Act in connection with a public offering of any
securities of the Company (other than a registration statement on Form S-8 or
Form S-4 or their successor forms), then the Company shall give written notice
of such intention (an “Intended Offering Notice”) to each Holder at least

-6-



--------------------------------------------------------------------------------



 



20 business days prior to the date such Registration Statement is filed. Such
Intended Offering Notice shall offer to include in such Registration Statement
for offer to the public the number or amount of Registrable Securities as each
such Holder may request, subject to the conditions set forth herein, and shall
specify, to the extent then known, the number and class of securities proposed
to be registered, the proposed date of filing of such Registration Statement,
any proposed means of distribution of such securities, any proposed managing
underwriter or underwriters of such securities, together with a good faith
estimate by the Company of the proposed maximum offering price of such
securities. Any Holder that elects to have its Registrable Securities offered
and sold pursuant to such Registration Statement shall so advise the Company in
writing (such written notice from any such Holder being a “Piggyback Notice”)
not later than seven business days after the date on which such Holder received
the Intended Offering Notice, setting forth the number of Registrable Securities
that such Holder desires to have offered and sold pursuant to such Registration
Statement. Upon the request of the Company, the Electing Holders shall enter
into such underwriting, custody and other agreements as shall be customary in
connection with registered secondary offerings or necessary or appropriate in
connection with the offering. Each Holder shall be permitted to withdraw all or
part of its Applicable Securities from any Registration pursuant to this
Section 3 at any time prior to the sale thereof (or, if applicable, the entry
into a binding agreement for such sale). If any Registration pursuant to this
Section 3 shall relate to an underwritten offering, the right of any Holder to
participate therein shall be conditioned upon such Holder’s participation in the
underwriting agreements and arrangements required by this Agreement.
     (b) In connection with an underwritten offering, if the managing
underwriter or underwriters advise the Company in writing that in its or their
opinion the number of securities proposed to be registered exceeds the Maximum
Number with respect to such offering, the Company shall include in such
Registration such Maximum Number as follows: (i) first, the securities that the
Company proposes to sell, (ii) second, the Applicable Securities requested to be
included in such Registration pro rata among the Electing Holders thereof based
on the respective amount of Applicable Securities owned by them and (iii) third,
if any, securities held by other holders of securities of the Company who have
requested that their securities be included in such Registration Statement and
who hold contractual registration rights with respect to such securities.
     (c) The rights of the Holders pursuant to Section 2 hereof and this
Section 3 are cumulative, and the exercise of rights under one such Section
shall not exclude the subsequent exercise of rights under the other such Section
(except to the extent expressly provided otherwise herein). Notwithstanding
anything herein to the contrary, the Company may abandon and/or withdraw any
registration as to which rights under Section 3 may exist (or have been
exercised) at any time and for any reason without liability hereunder. In such
event, the Company shall notify each Holder that has delivered a Piggyback
Notice to participate therein. No Registration of Registrable Securities
effected pursuant to a request under this Section 3 shall be deemed to be, or
shall relieve the Company of its obligation to effect, a Registration upon
request under Section 2 hereof. The Company may enter into other registration
rights agreements; provided,

-7-



--------------------------------------------------------------------------------



 



however, that the rights and benefits of a holder of securities of the Company
with respect to registration of such securities as contained in any such other
agreement shall not be inconsistent with, or adversely affect, the rights and
benefits of holders of Registrable Securities as contained in this Agreement.
     4. Registration Procedures. In connection with a Registration Statement,
the following provisions shall apply:
     (a) Each Electing Holder shall in a timely manner (i) deliver to the
Company and its counsel a duly completed copy of any form of notice and
questionnaire reasonably requested by the Company and (ii) provide the Company
and its counsel with such other information as to itself as may be required by
law for inclusion in the Registration Statement.
     (b) The Company shall furnish to each Electing Holder, prior to the
Effective Time, a copy of the Registration Statement initially filed with the
Commission, and shall furnish to such Electing Holders copies of each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein.
     (c) The Company shall promptly take such action as may be reasonably
necessary so that (i) each of the Registration Statement and any amendment
thereto and the Prospectus forming part thereof and any amendment or supplement
thereto (and each report or other document incorporated therein by reference in
each case), when it becomes effective, complies in all material respects with
the Securities Act and the Exchange Act and the respective rules and regulations
thereunder, (ii) each of the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (iii) each of the Prospectus
forming part of the Registration Statement, and any amendment or supplement to
such Prospectus, does not at any time during the period during which the Company
is required to keep a Registration Statement continuously effective under
Section 2(a) (other than any period during which it is entitled and elects to
postpone offers and sales under Section 2(b) (each, a “Postponement Period”))
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (d) The Company shall, promptly upon learning thereof, advise each Electing
Holder, and shall confirm such advice in writing if so requested by any such
Electing Holder:

  (i)   when the Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;     (ii)   of any request by the
Commission for amendments or supplements to the Registration Statement or the
Prospectus included therein or for additional information;

-8-



--------------------------------------------------------------------------------



 



  (iii)   of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for such purpose;     (iv)   of the receipt by the Company of any notification
with respect to the suspension of the qualification of the securities included
in the Registration Statement for sale in any jurisdiction or the initiation of
any proceeding for such purpose;     (v)   following the effectiveness of any
Registration Statement, of the happening of any event or the existence of any
state of facts that requires the making of any changes in the Registration
Statement or the Prospectus included therein so that, as of such date, such
Registration Statement and Prospectus do not contain an untrue statement of a
material fact and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading (which advice shall be accompanied by an instruction to such Electing
Holders to suspend the use of the Prospectus until the requisite changes have
been made which instruction such Electing Holders agree to follow); and     (vi)
  if at any time any of the representations and warranties of the Company
contemplated by paragraph (l) below cease to be true and correct or will not be
true and correct as of the closing date for the offering.

     (e) The Company shall use its reasonable best efforts to prevent the
issuance, and if issued to obtain the withdrawal, of any order suspending the
effectiveness of the Registration Statement at the earliest possible time.
     (f) The Company shall furnish to each Electing Holder, without charge, at
least one copy of the Registration Statement and all post-effective amendments
thereto, including financial statements and schedules, and, if such Electing
Holder so requests in writing, all reports, other documents and exhibits that
are filed with or incorporated by reference in the Registration Statement.
     (g) The Company shall, during the period during which the Company is
required to keep a Registration Statement continuously effective under
Section 2(a) or elects to keep effective under Section 3(a), deliver to each
Electing Holder and any managing underwriter or agent, without charge, as many
copies of the Prospectus (including each preliminary Prospectus) included in the
Registration Statement and any amendment or supplement thereto and other
documents as they may reasonably request to facilitate the distribution of the
Registrable Securities; and the Company consents (except during the continuance
of any event described in Section 4(d)(v) hereof) to the use of the Prospectus,
with any amendment or supplement thereto, by each of the Electing Holders and
any managing underwriter or agent in connection with the

-9-



--------------------------------------------------------------------------------



 



offering and sale of the Applicable Securities covered by the Prospectus and any
amendment or supplement thereto during such period.
     (h) Prior to any offering of Applicable Securities pursuant to the
Registration Statement, the Company shall (i) use reasonable efforts to register
or qualify or cooperate with the Electing Holders and their respective counsel
in connection with the registration or qualification of such Applicable
Securities for offer and sale under any applicable securities or “blue sky” laws
of such jurisdictions within the United States as any Electing Holder may
reasonably request, (ii) use reasonable efforts to keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers and sales in such jurisdictions for the period during
which the Company is required to keep a Registration Statement continuously
effective under Section 2(a) or elects to keep effective under Section 3(a) and
(iii) take any and all other actions reasonably requested by an Electing Holder
which are necessary or advisable to enable the disposition in such jurisdictions
of such Applicable Securities; provided, however, that nothing contained in this
Section 4(h) shall require the Company to (A) qualify as a foreign corporation
or as a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4(h) or (B) take any action which would
subject it to general service of process or taxation in any such jurisdiction if
it is not then so subject.
     (i) The Company shall, if requested by the Electing Holders, use reasonable
best efforts to cause all such Applicable Securities to be sold pursuant to the
Registration Statement to be listed on any securities exchange or automated
quotation service on which securities of the Company are listed or quoted.
     (j) The Company shall cooperate with the Electing Holders to facilitate the
timely preparation and delivery of certificates representing Applicable
Securities to be sold pursuant to the Registration Statement, which certificates
shall comply with the requirements of any securities exchange or automated
quotation service on which any securities of the Company are listed and quoted,
and which certificates shall be free of any restrictive legends and in such
permitted denominations and registered in such names as Electing Holders or any
managing underwriter or agent may request in connection with the sale of
Applicable Securities pursuant to the Registration Statement.
     (k) Upon the occurrence of any fact or event contemplated by
Section 4(d)(v) hereof, the Company shall promptly prepare a post-effective
amendment or supplement to the Registration Statement or the Prospectus, or any
document incorporated therein by reference, or file any other required document
so that, after such amendment or supplement, such Registration Statement and
Prospectus do not contain an untrue statement of a material fact and do not omit
to state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading; provided, however, that the Company
shall not be required to take any such action during a Postponement Period (but
it shall promptly thereafter). In the event that the Company notifies the
Electing Holders of the occurrence of any fact or event contemplated by Section

-10-



--------------------------------------------------------------------------------



 



4(d)(v) hereof, each Electing Holder agrees, as a condition of the inclusion of
any of such Electing Holder’s Applicable Securities in the Registration
Statement, to suspend the use of the Prospectus until the requisite changes to
the Prospectus have been made.
     (l) The Company shall, together with all Electing Holders, enter into such
customary agreements (including an underwriting agreement in customary form in
the event of an underwritten offering) and take all other reasonable and
appropriate action in order to expedite and facilitate the registration and
disposition of the Registrable Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures substantially similar to those set
forth in Section 6 hereof with respect to all parties to be indemnified pursuant
to Section 6 hereof. In addition, in such agreements, the Company will make such
representations and warranties to the Electing Holder(s) and the underwriters or
agents, if any, in form, substance and scope as are customarily made by issuers
in primary equity offerings. The Electing Holder(s) shall be party to such
agreements and may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters shall also be made to and
for the benefit of the Electing Holders and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement be conditions precedent to the obligations of the Electing Holders. No
Electing Holder shall be required to make any representations or warranties to
or agreements with the Company or the underwriters or agents other than
representations, warranties or agreements relating to such Electing Holder, its
Registrable Securities and its intended method of distribution or any other
representations required by law.
     (m) If requested by the managing underwriter in any underwritten offering,
the Company and each Holder (whether or not an Electing Holder) will agree to
such limitations on sale, transfer, short sale, hedging, option, swap and other
transactions as are then customary in underwriting agreements for registered
underwritten offerings; provided, however, that such limitations shall not
continue beyond the 180th day after the effective date of the Registration
Statement in question or, if later, the commencement of the public distribution
of securities to the extent timely notified in writing by the managing
underwriters.
     (n) The Company shall use best efforts to:

  (i)   (A) make reasonably available for inspection by Electing Holders, any
underwriter participating in any disposition pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by such Holders
or any such underwriter all relevant financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries, and
(B) cause the Company’s officers, directors and employees to participate in road
shows or other customary marketing activities and to supply all information
reasonably requested by such Electing Holders or any such underwriter, attorney,
accountant or agent in connection with the Registration Statement as is
customary for similar due

-11-



--------------------------------------------------------------------------------



 



      diligence examinations; provided, however, that all records, information
and documents that are designated by the Company, in good faith, as confidential
shall be kept confidential by such Holders and any such underwriter, attorney,
accountant or agent, unless such disclosure is required in connection with a
court proceeding after such advance notice to the Company (to the extent
practicable in the circumstances) so as to permit the Company to contest the
same, or required by law, or such records, information or documents become
available to the public generally or through a third party without an
accompanying obligation of confidentiality; and provided further that, the
foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of the Electing Holders and the other parties
entitled thereto by one counsel designated by and on behalf of the Electing
Holders and such other parties;   (ii)   in connection with any underwritten
offering, obtain opinions of counsel to the Company (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the
underwriters) addressed to the underwriters, covering the matters customarily
covered in opinions requested in secondary underwritten offerings of equity
securities, to the extent reasonably required by the applicable underwriting
agreement;     (iii)   in connection with any underwritten offering, obtain
“cold comfort” letters and updates thereof from the independent public
accountants of the Company (and, if necessary, from the independent public
accountants of any Subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to each Electing
Holder participating in such underwritten offering (if such Electing Holder has
provided such letter, representations or documentation, if any, required for
such cold comfort letter to be so addressed) and the underwriters, in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with secondary underwritten offerings of equity
securities;     (iv)   in connection with any underwritten offering, deliver
such documents and certificates as may be reasonably requested by any Electing
Holders participating in such underwritten offering and the underwriters, if
any, including, without limitation, certificates to evidence compliance with any
conditions contained in the underwriting agreement or other agreements entered
into by the Company; and     (v)   use its best efforts to comply with all
applicable rules and regulations of the Commission and make generally available
to its security holders, as

-12-



--------------------------------------------------------------------------------



 



      soon as reasonably practicable (but not more than fifteen months) after
the effective date of the Registration Statement, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder.

     (o) Not later than the effective date of the applicable Registration
Statement, the Company shall provide a CUSIP number for all Registrable
Securities and provide the applicable transfer agent with printed certificates
for the Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company.
     (p) The Company shall cooperate with each Electing Holder and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the NASD.
     (q) As promptly as practicable after filing with the Commission of any
document which is incorporated by reference into the Registration Statement or
the Prospectus, the Company shall provide copies of such document to counsel for
each Electing Holder and to the managing underwriters and agents, if any.
     (r) The Company shall provide and cause to be maintained a transfer agent
and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement.
     (s) The Company shall use reasonable best efforts to take all other steps
necessary to effect the timely registration, offering and sale of the Applicable
Securities covered by the Registration Statements contemplated hereby.
     5. Registration Expenses. The Company shall bear all of the Registration
Expenses and all other expenses incurred by it in connection with the
performance of its obligations under this Agreement. The Electing Holders shall
bear all other expenses relating to any Registration or sale in which such
Electing Holders participate, including without limitation the fees and expenses
of counsel to such Electing Holders and any applicable underwriting discounts or
commissions.
     6. Indemnification and Contribution. (a) Upon the Registration of
Applicable Securities pursuant to Section 2 or Section 3 hereof, the Company
shall indemnify and hold harmless each Electing Holder and each underwriter,
selling agent or other securities professional, if any, which facilitates the
disposition of Applicable Securities, and each of their respective officers and
directors and each person who controls such Electing Holder, underwriter,
selling agent or other securities professional within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each such Person, an
“Indemnified Person”) against any losses, claims, damages or liabilities, joint
or several, to which such Indemnified Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue

-13-



--------------------------------------------------------------------------------



 



statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Applicable Securities are to be
registered under the Securities Act, or any Prospectus contained therein or
furnished by the Company to any Indemnified Person, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company hereby
agrees to reimburse such Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement or Prospectus, or amendment
or supplement, in reliance upon and in conformity with written information
furnished to the Company by such Indemnified Person or its agent expressly for
use therein; and provided, further, that the Company shall not be liable to the
extent that any loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon the use of any
Prospectus after such time as the Company has advised the Electing Holder in
writing that a post-effective amendment or supplement thereto is required,
except such Prospectus as so amended or supplemented.
     (b) Each Electing Holder agrees, as a consequence of the inclusion of any
of such Holder’s Applicable Securities in such Registration Statement, and shall
cause each underwriter, selling agent or other securities professional, if any,
which facilitates the disposition of Applicable Securities shall agree, as a
consequence of facilitating such disposition of Applicable Securities, severally
and not jointly, to indemnify and hold harmless the Company, its directors and
officers and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus, or
any amendment or supplement, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Holder,
underwriter, selling agent or other securities professional, as applicable,
expressly for use therein; provided, however, that notwithstanding anything
herein to the contrary the maximum aggregate amount that any Electing Holder
shall be required to pay pursuant to this Section 6 in respect of any
Registration shall be the net proceeds received by such Electing Holder from
sales of Registrable Securities pursuant to such Registration.
     (c) Promptly after receipt by any Person entitled to indemnity under
Section 6(a) or (b) hereof (an “Indemnitee”) of any notice of the commencement
of any action or claim, such

-14-



--------------------------------------------------------------------------------



 



Indemnitee shall, if a claim in respect thereof is to be made against any other
person under this Section 6 (an “Indemnitor”), notify such Indemnitor in writing
of the commencement thereof, but the omission so to notify the Indemnitor shall
not relieve it from any liability which it may have to any Indemnitee except to
the extent the Indemnitor is actually prejudiced thereby. In case any such
action shall be brought against any Indemnitee and it shall notify an Indemnitor
of the commencement thereof, such Indemnitor shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other Indemnitor
similarly notified, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnitee (which shall not be counsel to the Indemnitor
without the consent of the Indemnitee, such consent not to be unreasonably
withheld or delayed). After notice from the Indemnitor to such Indemnitee of its
election so to assume the defense thereof, such Indemnitor shall not be liable
to such Indemnitee under this Section 6 or otherwise for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
Indemnitee, in connection with the defense thereof (other than reasonable costs
of investigation) unless the Indemnitee shall have been advised by counsel that
representation of the Indemnitee by counsel provided by the Indemnitor would be
inappropriate due to actual or potential conflicting interests between the
Indemnitee and the Indemnitor, including situations in which there are one or
more legal defenses available to the Indemnitee that are different from or
additional to those available to Indemnitor; provided, however, that the
Indemnitor shall not, in connection with any one such action or separate but
substantially similar actions arising out of the same general allegations, be
liable for the fees and expenses of more than one separate counsel at any time
for all Indemnitees, except to the extent that local counsel, in addition to
their regular counsel, is required in order to effectively defend against such
action. No Indemnitor shall, without the written consent of the Indemnitee,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnitee is an actual or potential party to such action or claim) unless such
settlement, compromise or judgment (i) includes an unconditional release of the
Indemnitee from all liability arising out of such action or claim and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act, by or on behalf of any Indemnitee. No indemnification shall be
available in respect of any settlement of any action or claim effected by an
Indemnitee without the prior written consent of the Indemnitor, which consent
shall not be unreasonably withheld or delayed.
     (d) If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an Indemnitee under Section 6(a) or Section 6(b)
hereof in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each Indemnitor shall contribute to
the amount paid or payable by such Indemnitee as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnitor and
the Indemnitee in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault of such
Indemnitor and Indemnitee shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or

-15-



--------------------------------------------------------------------------------



 



alleged omission to state a material fact relates to information supplied by
such Indemnitor or by such Indemnitee, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 6(d) were determined solely
by pro rata allocation (even if the Electing Holders or any underwriters,
selling agents or other securities professionals or all of them were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the considerations referred to in this Section 6(d). The amount
paid or payable by an Indemnitee as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnitee in connection with investigating or defending any such action or
claim. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The obligations
of the Electing Holders and any underwriters, selling agents or other securities
professionals in this Section 6(d) to contribute shall be several in proportion
to the percentage of Applicable Securities registered or underwritten, as the
case may be, by them and not joint.
     7. Miscellaneous. (a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN
ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE
WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF. The parties hereby irrevocably submit to the jurisdiction of
the courts of the State of Delaware and the Federal courts of the United States
of America located in the State of Delaware solely in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or Federal court. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and, to the extent permitted by law, over the subject matter of
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 7(d) or in
such other manner as may be permitted by law shall be valid and sufficient
service thereof.
     (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,

-16-



--------------------------------------------------------------------------------



 



OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7(A) AND SECTION 7(B).
     (c) This Agreement may be amended, and waivers or consents to departures
from the provisions hereof may be given, only by a written instrument duly
executed, in the case of an amendment, by the Company and the Holders of a
majority of the Registrable Securities then outstanding, or in the case of a
waiver or consent, by the party against whom such waiver or consent is to be
effective. Each Holder of Registrable Securities outstanding at the time of any
such amendment, waiver or consent or thereafter shall be bound by any amendment,
waiver or consent effected pursuant to this Section 7(c), whether or not any
notice, writing or marking indicating such amendment, waiver or consent appears
on the Registrable Securities or is delivered to such Holder. Waiver by any
party of any breach in accordance with this Section 7(c) or failure to comply
with any provision of this Agreement by another party shall not be construed as,
or constitute, a continuing wavier of such provisions, or a waiver of any other
breach of or failure to comply with any other provisions of this Agreement.
     (d) All notices, requests and other communications to any party hereunder
shall be in writing (including facsimile transmission) and shall be effective
(a) when delivered, (b) when transmitted via telecopy (or other facsimile
device) to the number set out below if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (c) the day following the day on which the same has been
delivered prepaid to a reputable national overnight air courier service or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail or by overnight courier, postage prepaid, in each
case to the respective parties at the address set forth below, or at such other
address as such party may specify by written notice to the other party hereto:

             if to the Company, to:

Harris Stratex Networks, Inc.
Research Triangle Park
637 Davis Drive
Morrisville, NC 27560
Attn: General Counsel
fax: (919) 767-3233

-17-



--------------------------------------------------------------------------------



 



             with a copy (which shall not constitute notice) to:

Bingham McCutchen LLP
1900 University Avenue
East Palo Alto, CA 94303
Attn: Bart Deamer
fax: (650) 849-4800

if to Harris, to:

Harris Corporation
1025 West NASA Blvd.
Melbourne, FL 32919
Attn: Scott T. Mikuen
fax: (321) 727-9222

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn: Duncan C. McCurrach
fax: (212) 558-3588

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.
     (e) Any Holder of Registrable Securities shall be entitled to assign all or
any part of its rights hereunder to any person in connection with any transfer
to such person of Registrable Securities permitted by Law and the Investor
Agreement and upon any such assignment and transfer such person shall be
entitled to receive the benefits so assigned, and shall be bound by the terms
and provisions of, this Agreement; provided, however, that no such assignment of
rights hereunder may be made if it would result in their being more than four
Holders (treating any Holder and its Affiliates collectively as one Holders).
Except as provided in the preceding sentence, the rights and obligations of the
parties under this Agreement shall not be assignable or transferable and there
shall be no third party beneficiaries hereto. All the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by, the legal successors and permitted assigns of the parties
hereto and any Holder.
     (f) This Agreement may be executed by the parties in any number of separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     (g) The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
     (h) In any action or proceeding related to or arising out of the
enforcement of, or defense against, any provision of this Agreement, the
non-prevailing party in such action or proceeding shall pay, and the prevailing
party shall be entitled to, all reasonable out-of-pocket

-18-



--------------------------------------------------------------------------------



 



costs and expenses (including reasonable attorneys’ fees) of the prevailing
party incurred in connection with such action or proceeding.
     (i) The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provisions of this
Agreement, or the application thereof to any Person or entity or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable the intent of such provision and (ii) the remainder of
this Agreement and the application of such provision to other Persons, entities
or circumstances shall not be affected by such invalidity or unenforceability,
nor shall such invalidity or unenforceability affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.
     (j) The respective indemnities, agreements, representations, warranties and
other provisions set forth in this Agreement or made pursuant hereto shall
remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of any Electing
Holder, any director, officer or partner of such Electing Holder, any agent or
underwriter, any director, officer or partner of such agent or underwriter, or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Applicable Securities of such Holder.
     (k) This Agreement has been negotiated by the parties and their respective
counsel in good faith and will be fairly interpreted in accordance with its
terms and without any strict construction in favor of or against any party. Time
shall be of the essence of this Agreement.
     (l) Each party hereby acknowledges and agrees that because the obligations
undertaken by them hereunder are unique and the breach of any such obligations
would cause irreparable harm and significant injury that would be difficult to
ascertain and would not be adequately compensable by damages alone, each party
will have the right to enforce such provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies the enforcing party may have.
     (m) Harris agrees that a majority of the Class A Directors (as defined in
the Investor Agreement) shall have the sole and exclusive right to direct the
exercise and enforcement of all rights of the Company hereunder.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective authorized officers as of the day and year first
above written.

            HARRIS STRATEX NETWORKS, INC.
      By:   /s/ Guy M. Campbell         Name:   Guy M. Campbell        Title:  
Chief Executive Officer and President        HARRIS CORPORATION
      By:   /s/ R. Kent Buchanan         Name:   R. Kent Buchanan       
Title:   Vice President, Corporate
Technology and Development     

-20-